DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 10/25/2019.
3.    	Claims 1-12 are currently pending and have been examined.

Foreign Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Oath/Declaration
5.	The applicant's oath/declaration filed on 10/25/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 10/25/2019 are acceptable for examination purposes.

Information Disclosure Statement


Examiner Note
The instant Application is a continuation of U.S. Patent No. 10,506,441 B2, after reviewing the claims of the patent case, the examiner has concluded that a double patenting rejection cannot be reasonably made because the claimed subject matter is different.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO et al. (US 2013/0343214 A1) in view of NTT DOCOMO.

Regarding claims 1, 4, YAMAMOTO discloses a control apparatus controlling one or more base station apparatuses serving one or more cells, the control apparatus comprising: an interface configured to communicate with a base station apparatus (Fig. 2); and circuitry configured to: 
(YAMAMOTO, para. 32, 38, 67, 117: the subset information is included in broadcast information transmitted from the base station device, and the subset information acquisition section acquires the subset information by receiving the broadcast information from the base station device); 
assign, to the one or more cells, one or more subframes in which one or more synchronization signals are not transmitted, the one or more synchronization signals being transmitted on other subframes than the assigned one or more subframes (YAMAMOTO, para. 9, 111: allocating blank subframes to the multiple cells. Moreover, paragraph 111 further discloses the blank subframe may be a subframe in which a blank having no signal exists substantially); and
notify the base station apparatus of information indicating the assigned one or more subframes where the one or more synchronization signals are not transmitted (YAMAMOTO, para. 38, 115, 175: The ABS information acquisition section 11 acquires, from the macro BS 1a (another base station device), information (ABS information) indicating the positions of ABSs (blank subframes) in a transmission frame transmitted by the macro BS 1a (another base station device)). 
YAMAMOTO does not appear to explicitly disclose decide whether a state of each cell of the one or more cells is to be off or on.
In a similar field of endeavor, NTT DOCOMO discloses decide whether a state of each cell of the one or more cells is to be off or on (NTT Docomo, section 5: recites the small cell on/off scheme for multiple carrier operations. Thus, supporting small cells on/off schemes can be directly applied to component carrier level coordination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of YAMAMOTO with the teaching of DOCOMO to add the features of decide whether a state of each cell of the one or more cells is to be off or on as taught by DOCOMO. The motivation for doing so would have been to reduce interference among the small cells.

Regarding claim 2, YAMAMOTO as modified by NTT Docomo discloses the control apparatus according to claim 1, wherein the control apparatus is another base station apparatus (YAMAMOTO, para. 38, 115: acquiring, from the macro BS 1a (another base station device), information (ABS information) indicating the positions of ABSs (blank subframes) in a transmission frame transmitted by the macro BS 1a (another base station device)). 

Regarding claim 3, YAMAMOTO discloses as modified by NTT Docomo discloses all the subject matter of the control apparatus according to claim 1 with the exception wherein the circuitry is further configured to decide, whether the state of each cell of the one or more cells is to be off or on, based on a traffic load.
In a similar field of endeavor, NTT Docomo discloses wherein the circuitry is further configured to decide, whether the state of each cell of the one or more cells is to be off or on, based on a traffic load (NTT Docomo, section 2, para. 2 and section 5: the specification impacts of supporting small cell on/off schemes can be directly applied to CC-level coordination). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of YAMAMOTO with the teaching of DOCOMO to add the features of decide whether the state of each cell of the one or more cells is to be off or on based on a traffic load as taught by DOCOMO. The motivation for doing so would have been to reduce interference among the small cells.

Regarding claim 5, YAMAMOTO as modified by NTT Docomo discloses the base station apparatus according to claim 4, wherein the control apparatus is another base station apparatus (YAMAMOTO, para. 38, 115: acquiring, from the macro BS 1a (another base station device), information (ABS information) indicating the positions of ABSs (blank subframes) in a transmission frame transmitted by the macro BS 1a (another base station device)). 

Regarding claim 6, YAMAMOTO as modified by NTT Docomo discloses the base station apparatus according to claim 4 with the exception wherein the control apparatus decides, whether the state of each cell of the one or more cells to be off or on, based on a traffic load. 
In a similar field of endeavor, NTT Docomo discloses wherein the control apparatus decides, whether the state of each cell of the one or more cells to be off or on, based on a traffic load (NTT Docomo, section 2, para. 2 and section 5: the specification impacts of supporting small cell on/off schemes can be directly applied to CC-level coordination). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of YAMAMOTO with the teaching of DOCOMO to add the features of decide whether the state of each cell of the one or more cells is to be off or on based on a traffic load as taught by DOCOMO. The motivation for doing so would have been to reduce interference among the small cells.

Regarding claim 7, YAMAMOTO discloses a method for a control apparatus controlling a base station apparatus serving one or more cells, the method comprising: receiving, via an interface between the control apparatus and the base station apparatus, cell information from the base station apparatus, the cell information including one or more cell identities respectively corresponding to the one or more cells (YAMAMOTO, para. 32, 38, 67, 117: the subset information is included in broadcast information transmitted from the base station device, and the subset information acquisition section acquires the subset information by receiving the broadcast information from the base station device); assigning, to the one or more cells, one or more subframes in which one or more synchronization signals are not transmitted, the one or more synchronization signals being transmitted on other subframes than the assigned one or more subframes (YAMAMOTO, para. 9, 111: allocating blank subframes to the multiple cells. Moreover, paragraph 111 further discloses the blank subframe may be a subframe in which a blank having no signal exists substantially); and notifying the base station apparatus of information indicating the assigned one or more subframes where the one or more synchronization signals are not transmitted (YAMAMOTO, para. 38, 115, 175: The ABS information acquisition section 11 acquires, from the macro BS 1a (another base station device), information (ABS information) indicating the positions of ABSs (blank subframes) in a transmission frame transmitted by the macro BS 1a (another base station device)). 
YAMAMOTO does not appear to explicitly disclose decide whether a state of each cell of the one or more cells is to be off or on.
In a similar field of endeavor, NTT DOCOMO discloses decide whether a state of each cell of the one or more cells is to be off or on (NTT Docomo, section 5: recites the small cell on/off scheme for multiple carrier operations. Thus, supporting small cells on/off schemes can be directly applied to component carrier level coordination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of YAMAMOTO with the teaching of DOCOMO to add the features of decide whether a state of each cell of the one or more cells is to be off or on as taught by DOCOMO. The motivation for doing so would have been to reduce interference among the small cells.

Regarding claim 8, YAMAMOTO as modified by NTT Docomo discloses the method according to claim 7, wherein the control apparatus is another base station apparatus (YAMAMOTO, para. 38, 115: acquiring, from the macro BS 1a (another base station device), information (ABS information) indicating the positions of ABSs (blank subframes) in a transmission frame transmitted by the macro BS 1a (another base station device)). 

Regarding claim 9, YAMAMOTO as modified by NTT Docomo discloses the method according to claim 7 with the exception wherein the deciding, whether the state of each cell of the one or more cells is to be off or on, is based on a traffic load. 
In a similar field of endeavor, NTT Docomo discloses wherein the deciding, whether the state of each cell of the one or more cells is to be off or on, is based on a traffic load (NTT Docomo, section 2, para. 2 and section 5: the specification impacts of supporting small cell on/off schemes can be directly applied to CC-level coordination). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of YAMAMOTO with the teaching of DOCOMO to add the features of decide whether the state of each cell of the one or more cells is to be off or on based on a traffic load as taught by DOCOMO. The motivation for doing so would have been to reduce interference among the small cells.

Regarding claim 11, YAMAMOTO as modified by NTT Docomo discloses the method according to claim 10, wherein the control apparatus is another base station apparatus (YAMAMOTO, para. 38, 115: acquiring, from the macro BS 1a (another base station device), information (ABS information) indicating the positions of ABSs (blank subframes) in a transmission frame transmitted by the macro BS 1a (another base station device)). 

Regarding claim 12, YAMAMOTO as modified by NTT Docomo discloses the method according to claim 10 with the exception wherein the deciding, whether the state of each cell of the one or more cells to be off or on, is based on a traffic load.
In a similar field of endeavor, NTT Docomo discloses wherein the deciding, whether the state of each cell of the one or more cells to be off or on, is based on a traffic load (NTT Docomo, section 2, para. 2 and section 5: the specification impacts of supporting small cell on/off schemes can be directly applied to CC-level coordination). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of YAMAMOTO with the teaching of DOCOMO to add the features of decide whether the state of each cell of the one or more cells is to be off or on based on a traffic load as taught by DOCOMO. The motivation for doing so would have been to reduce interference among the small cells.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
*	Cai et al. (US 20150050940 A1) discloses a method that involves receiving information relating to small cells by a resource allocation controller in a 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466